Citation Nr: 0203748	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-06 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer, claimed as secondary to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1954 to May 
1958.  
The claims file contains a report of a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The RO, in pertinent part, 
determined that the claim of entitlement to service 
connection for an enlarged prostate, including as secondary 
to exposure to ionizing radiation, was not well grounded.

The current appeal arose from a September 2000 rating 
decision of the RO.  The RO, in pertinent part, affirmed the 
denial of entitlement to service connection for prostate 
cancer, claimed as secondary to exposure to ionizing 
radiation.

In November 2001 the RO reconsidered the veteran's claim with 
application of additional due process requirement as 
enunciated in the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Accordingly, the Board has 
recharacterized the issue for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran requested a central office 
hearing before the Board in his August 2001 substantive 
appeal.  However, in April 2002 he requested that the hearing 
before the Board be changed to a videoconference hearing at 
the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum no. 01-02-01 (January 29, 2001) 
noting one such action is where an appellant has requested a 
field hearing, either a Travel Board (video conference) 
hearing or a local Hearing Officer (Decision Review Officer) 
hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Under the circumstances, the Board remands the issue of 
entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation, to the RO for the 
following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be scheduled to 
appear at a videoconference hearing at 
the RO before a Member of the Board as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeals at that 
time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


